Case 1:20-cv-00060-MAC-KFG Document 15 Filed 09/21/20 Page 1 of 2 PageID #: 45




     UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 KIRT ALLEN ESTHAY,                                  §
                                                     §
                  Plaintiff,                         §
                                                     §
 versus                                              §    CIVIL ACTION NO. 1:20-CV-60
                                                     §
 CHASITY G. WALLACE, et al.,                         §
                                                     §
                  Defendants.                        §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff, Kirt Allen Esthay, an inmate confined at the Neal Unit with the Texas Department

 of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis,

 filed this civil rights action pursuant to 42 U.S.C. § against several defendants.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends this complaint be dismissed for want of prosecution pursuant

 to Federal Rule of Civil Procedure 41(b) (docket entry no. 13).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.1




 1
          A copy of the Report and Recommendation was returned as undeliverable with the notation “offender
          refused” on June 25, 2020 (docket entry no. 14).
Case 1:20-cv-00060-MAC-KFG Document 15 Filed 09/21/20 Page 2 of 2 PageID #: 46




                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

 case in accordance with the Magistrate Judge’s recommendations.


        SIGNED at Beaumont, Texas, this 21st day of September, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
